Revised AO 45 (WDNC - 3/07)

NEW CRIMINAL CASE COVER SHEET

(To be used for all new Bills of Indictments and Bills of Information)

CASE SEALED: CQYES ONO

If case is to be sealed, a Motion to Seal and proposed Order must be attached.)

DOCKET NUMBER:

U.S. DISTRICT COURT

 

 

3:21-cr- B2U ~FD A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CASE NAME :US vsiGregory Maxwell Palmer

COUNTY OF OFFENSE Mecklenburg
RELATED CASE INFORMATION

Magistrate Judge Case Number

Search Warrant Case Number

Miscellaneous Case Number

Rule 20b
SERVICE OF PROCESS Arrest Warrant
U.S.C. CITATIONS (vtark offense carrying greatest weight): © Petty © Misdemeanor (@ Felony

18 U.S.C. § 1425(a),-18- U.S.C. §- 1542
JUVENILE: © Yes @ No
ASSISTANT U.S. ATTORNEY Kenneth Smith
VICTIM/WITNESS COORDINATORS: Lynne Crout
INTERPRETER NEEDED N/A
LIST LANGUAGE AND/OR DIALECT:
REMARKS AND SPECIAL INSTRUCTIONS:
Case 3:21-cr-00234-FDW-DSC Document 1-2 Filed 09/22/21 Page1of1

 

 

 

 

 

 
